Citation Nr: 1550751	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-12 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to include as due to exposure to Agent Orange.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for right ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to an increased (compensable) rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to November 1975, January 1976 to September 1978, and February 1979 to September 1986.  He was awarded the Combat Action Ribbon.  

This matter comes before the Board of Veteran Appeals from an April 2013 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2015, the Veteran submitted a claim for an increased rating, to include a temporary total rating, for his service-connected heart disease.  THIS CLAIM IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

The issues of entitlement to service connection for a prostate disorder and entitlement to an increased rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed January 2006 rating decision denied service connection for right ear hearing loss.

2.  Additional evidence received since the January 2006 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for right ear hearing loss. 

3.  The Veteran's right ear hearing loss was caused by hazardous noise exposure during active service.


CONCLUSIONS OF LAW

1. The January 2006 rating decision that denied service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence has been submitted to reopen the service connection claim for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for entitlement to service connection for right ear hearing loss have been satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for right ear hearing loss.  For the following reasons, the Board finds that reopening is warranted.  

Service connection for right ear hearing loss was last denied in a January 2006 rating decision.  The Veteran was notified of this decision and his appellate rights in a letter dated January 30, 2006.  See 38 C.F.R. § 19.25 (2015).  He did not submit a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and timeframe for initiating an appeal).  Moreover, new and material evidence was not of record within one year of this decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2015) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Consequently, the January 2006 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial (whether on the merits or on procedural grounds) to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The January 2006 rating decision denied service connection for right ear hearing loss, in pertinent part, because the RO found that the evidence did not show a current hearing loss disability of the right ear.  Specifically, a November 2005 VA audiological examination showed that the Veteran did not have right ear hearing loss pursuant to 38 C.F.R. § 3.385.  Since the January 2006 decision was issued, an audiogram from an August 2012 VA examination has been added to the file reflecting puretone thresholds that establish the presence of a right ear hearing loss disability.  See 38 C.F.R. § 3.385 (2015) (defining disabling hearing loss for VA compensation purposes); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  This audiogram is new to the file and relates to an unestablished fact necessary to substantiate the claim, namely evidence of a current disability.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (holding that service connection requires, among other things, evidence of a current disability); see also 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

As there was no evidence of a right ear hearing loss disability at the time of the January 2006 rating decision, the August 2012 VA audiogram is not cumulative or redundant of the evidence previously of record.  It also raises a reasonable possibility of substantiating the claim in light of the Veteran's established in-service noise exposure.  See Shade, 24 Vet. App. at 117.  Accordingly, new and material evidence is of record to reopen the claim for service connection for right ear hearing loss.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117. 

Service Connection

The Veteran contends that his right ear hearing loss was caused by noise exposure and acoustic trauma during active service.  He stated that he has had hearing loss since his first weapons qualification.  He has already been awarded service connection for left ear hearing loss and tinnitus.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. §3.303(a).  

For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes'). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition 'noted' during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, No. 13-0540 (Vet. App. 2015).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in § 3.309(a), including sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Impaired hearing is defined as a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The August 2012 VA examination report reflects audiometric findings establishing the presence of a current right ear hearing loss disability.  See 38 C.F.R. § 3.385.  In-service noise exposure is also established.  The Veteran asserts that he was exposed to hazardous noises while performing his duties as a diesel mechanic and as a result of weapons qualification in service.  He has also indicated that he was exposed to loud noises from explosions.  The Veteran's DD 214 indicates that he served 13 years and 9 months as a refrigeration and air conditioning mechanic, and one year and 10 months as a submarine repairman.  As noted above, he was awarded the Combat Action Ribbon.  Thus, the relaxed evidentiary provisions accorded combat-related injuries or diseases, whereby a veteran's lay statements alone regarding service incurrence must generally be presumed credible if consistent with the circumstances, conditions or hardships of such service, absent clear and convincing evidence to the contrary, apply.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015); Collette v. Brown, 82 F.3d 389, 393 (Fed.Cir.1996).  Further, his statements concerning noise exposure in conjunction with his duties as a diesel mechanic are consistent with places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).

While in-service noise exposure is established, the Veteran's right ear hearing loss did not manifest during service as all audiometric readings during his active service showed essentially normal hearing in his right ear, including at separation in 1986.  However, a nexus between the Veteran's current right ear hearing loss and his in-service noise exposure is established.  In an April 2014 report, a private audiologist noted the Veteran's history of in-service noise exposure and provided an opinion that it was more likely than not that his hearing loss was related to that military noise exposure.  Thus, in light of the examiner's finding with respect to the Veteran's right ear hearing loss, and resolving any doubt in favor of the claim, the nexus element is satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In so deciding, the Board is cognizant of the VA examiner's opinion provided in November 2005 and August 2012 that the Veteran's right ear hearing loss was not related to his in-service noise exposure.  The examiner's rationale was based on his review of the Veteran's military hearing test results, which showed that his hearing in the right ear had been normal for frequencies 500 through 6000 from 1979 through August 1986 (retirement audiogram) and that hearing loss was not documented until 19 years after the Veteran's discharge from the military.  The Board declines to accept this examiner's medical opinion, as it fails to account in any meaningful way for the Veteran's lay assertions of onset and continuity of symptomatology, and therefore lacks probative value.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992)(The Board is free to assess medical evidence and is not obligated to accept a physician's opinion); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008), holding that most of the probative value of an opinion comes from its rationale or underlying reasoning); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In addition, a normal audiogram at separation does not preclude service connection.  Hensley, 5 Vet. App. at 159. 

Accordingly, all three elements of service connection are satisfied, and service connection for right ear hearing loss is granted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the claim for service connection for hearing loss in the right ear is granted in full, no further discussion of VA's duties to notify and assist is warranted.  


ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

While the Board sincerely regrets the delay, the remaining claims on appeal must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision. 

The issue of entitlement to an increased rating for left ear hearing loss is inextricably intertwined with the assignment of the initial rating for the right ear hearing loss disability (based on the grant of service connection in the present Board decision).  Under 38 C.F.R. § 4.85, the numeric designation of hearing impairment is based on the pure tone threshold average and speech discrimination in both ears.  Therefore, the assignment of the disability rating for the right ear hearing loss will directly impact the rating assigned for the left ear.  For this reason, the Board cannot adjudicate the increased rating claim for the left ear hearing loss until a rating is assigned for the right ear hearing loss disability.
 
As the claim must be remanded for the foregoing reason, any recent VA treatment records should be obtained and the Veteran should be scheduled for current VA audiological examination.

With respect to the claim for service connection for a prostate disorder, the service treatment records show that the Veteran was treated for prostatitis in September 1982 and November 1982.  After his separation from service, treatment records from the Kneibert Clinic show that he was diagnosed as having benign prostatic hypertrophy (BPH) in March 2003.  VA treatment records show that he sought treatment for an elevated PSA and urinary symptoms, including hesitancy and frequency, in August 2007.  A prostate biopsy in February 2008 showed benign adenomatous hyperplasia and chronic inflammation.  Subsequent VA treatment records revealed findings of BPH, elevated PSA, and chronic prostatism.  In his April 2014 substantive appeal, the Veteran stated that he has suffered from prostate problems since his time in service.  

Given the in-service findings of prostatitis and the Veteran's statement that he has suffered from prostate symptoms since service, as well as the post-service findings of chronic inflammation and chronic prostatism, a VA examination must be performed and an opinion obtained as to whether any current prostate disorder is related to his active service.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete 
treatment records from the Poplar Bluff, Missouri, VA treatment facility, dated from February 2011 forward.  

2.  After the above development has been completed, schedule the Veteran for a VA  audiology examination to evaluate the current severity of his service-connected bilateral hearing loss disability.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  

The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Schedule the Veteran for a VA genitourinary examination.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.

The examiner should identify all current prostate disorders found to be present.  In so doing, the examiner should acknowledge and explain the post-service findings of "chronic prostatism" and chronic inflammation of the prostate noted in the VA treatment records.

If the Veteran is found to have a current prostate disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any incident of service, to include his in-service prostatitis and/or exposure to herbicides.  In providing this opinion, the examiner should also acknowledge the Veteran's reported history of having prostate problems since service.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Next, review the claims file and ensure that the all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination reports do not include adequate responses to the specific opinion(s) requested, it must be returned to the providing examiner(s) for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


